Untermyer, J.
For the reasons stated in Matter of Lustig (Gollubier) (240 App. Div. 405), herewith handed down, the decree to the extent that the National Surety Corporation is liable to the respondent is reversed, with costs to the appellant to be paid out of the estate, and the petition dismissed as against the National Surety Corporation, with costs to appellant payable out of the estate.
Finch, P. J., and Townley, J., concur; Martin and Glennon, JJ., dissent and vote for affirmance for the reasons assigned in the opinion of the surrogate.
Decree appealed from to the extent that it adjudges that the National Surety Corporation is liable to the respondent reversed, with costs to the appellant payable out of the estate, and the petition dismissed as against said National Surety Corporation, with costs to the appellant payable out of the estate.